DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-25 are pending: 
		Claims 1-20 are rejected. 
		Claims 21-25 have been withdrawn. 
		Claims 7 and 20 have been amended. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 05/10/2022 is acknowledged.
Response to Amendments
Amendments filed 05/10/2022 have been entered. Amendments overcome the §112 rejection of claim 20 and claim objection of claim 7 previously set forth in non-final Office Action mailed 12/14/2021 but do not overcome §102 and §103 rejections.
Response to Arguments
Arguments filed 05/10/2022 have been entered. Arguments were fully considered.
Applicant’s remarks on pages 6-7 with regards to the §112 rejections are sufficient, therefore previous §112 rejections of claims 1-20.
On page 9 of Applicant’s arguments, Applicant argues that:
One very significant difference between the invention according to Claim 1 and the Brade citation is that the Brade citation discloses pasteurizing a sludge. Pasteurizing 5means that the sludge is deactivated biologically, which is made via heating. The purpose of pasteurizing is to deactivate the microorganisms, such that for example bacteria cannot cause any harm. It is a kind of passivating, the microorganisms are still present and intact but cannot cause any harm. Pasteurizing is a method that is well-known in the art. For such a pasteurizing process, (relatively high) temperatures of between 70°C and 100°C 10are used. 

The present invention, however, does not have the main purpose of pasteurizing the sludge or organic substrate, respectively, but to disintegrate the substrate. This means that the content of the substrate, which is a microorganism, is disrupted. This can for example be taken from the definition of paragraph [0011]. The purpose of disintegration 15is to destroy the microorganisms such that their inner content can be used for producing bio-material. 

Pasteurization and disruption are different processes, with different principles of biological operation. In short, it would not be obvious to look at the teachings in one process as relevant to the other process. 

	This argument is not persuasive because Brade teaches all steps required by claim 1 to achieve disintegration therefore Brade anticipates claim 1 and the rejection of claim 1 is maintained. 
	Although the sludge pasteurization process of Brade is consistent with Applicant’s interpretation of the term “disintegration”, the specification does not explicitly define the term because the specification merely states in ¶11 that “[t]he term "disintegration" is understood here to mean the disruption of particulate constituents in organic substrates”. See MPEP 2111.01(A). Therefore, since the specification does not provide an explicit definition, the term “disintegration” is given broadest reasonable interpretation in light of the specification. 
	Applicant argues that “[p]asteurization and disruption are different processes, with different principles of biological operation. In short, it would not be obvious to look at the teachings in one process as relevant to the other process”, said argument is moot because claim 1 is anticipated by Brade. 
	There is no evidence the prior art same process with same conditions such as steam temperature would produce a different product or a different cause regardless if it is disintegration or pasteurization. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a1)/102(a2) as being anticipated by Brade (US 2002/0168288) and by evidence of Shin (US 2008/0277337).
	Regarding claim 1, Brade teaches a method for disintegrating (sludge is pasteurized) (see ¶2) an organic substrate (sewage sludge) (see ¶1) (sewage sludge is an organic substrate by evidence of Shin) (Shin teaches that sewage sludge is an organic substrate) (Shin, see ¶19), wherein said substrate is treated with steam (steam injection) (see ¶5) (see Fig. 1) for heating said substrate (injected of steam into the flow of sludge) (see ¶5) to a temperature below 100°C (heated sludge maintained at or around 70C) (see ¶42), and wherein said substrate is subjected to rest for a residence time (heated sludge maintained at 70C for a predetermined period) (see ¶42) under pressureless conditions (non-pressurized holding tanks) (see ¶42).  	
	Regarding claim 10, Brade teaches the method according to claim 1, wherein said substrate is heated to a temperature between 40°C and 95°C (heated sludge maintained at or around 70C) (see ¶42).  
	Regarding claim 11, Brade teaches the method according to claim 10, wherein said substrate is heated to a temperature between 70°C and 75°C (heated sludge maintained at or around 70C) (see ¶42).  
	Regarding claim 15, Brade teaches the method according to claim 1, wherein said substrate is situated in at least one residence vessel (holding tanks or storage tanks 22, 24, 26) (see ¶42 and ¶47) (see Fig. 1) during said residence time (the remaining storage tank holds heated sludge therein so that heat treatment can be completed) (see ¶36).  
	Regarding claim 16, Brade teaches the method according to claim 15, wherein said substrate is situated in two or more of said residence vessels during said residence time (more than three storage tanks can be employed) (see ¶61), and wherein said residence vessels are alternately charged with said substrate (while one tank is filled another tank is emptied) (see ¶42).  
	Regarding claim 17, Brade teaches the method according to claim 1, wherein a preheating of said substrate (pre-heating means for heating untreated sludge) (see ¶28) by a return flow of an already heated substrate volume (sludge is returned to heat exchanger 34 as heated sludge to pre-heat incoming raw sludge) (see Fig. 1) is provided before a treatment of said substrate with said steam (pre-heating means for heating untreated sludge before the sludge is heated in the thermal reactor) (see ¶28) (steam is provided in the thermal reactor) (see ¶17).  
	Regarding claim 19, Brade teaches the method according to claim 1, wherein said substrate is subjected to a digestion (sludge is sent to digestors) (see ¶45) after said residence time (digestors 32 are downstream collection tanks 22, 24, 26) (see Fig. 1).  
	Regarding claim 20, Brade teaches the method according to claim 1, wherein an at least partial cooling of said substrate is provided after said residence time (heat treated sludge is passed in a heat exchanger with a cooling fluid) (see ¶38) (see Fig. 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5-6 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Brade (US 2002/0168288) in view of Smith (US 2014/0263040) and by evidence of Shin (US 2008/0277337). 
	Regarding claim 2, Brade teaches the method according to Claim 1.
	Brade does not explicitly teach wherein a pH-altering solution is added to said substrate.  
	In a related field of endeavor, Smith teaches systems and methods for anaerobic digestion of biomaterials (see Entire Abstract) wherein a pH-altering (the digester may include pH) (see ¶15) solution is added to a substrate (chemical feed is configured to introduce acidic or basic compounds to suspension of solid waste) (see ¶112). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brade by incorporating a pH-altering solution to the sludge as disclosed by Smith because the simple addition of known pH-altering solution to a known digestion system (digester) obviously resulting in maintaining pH at a desired level (Smith, see ¶112) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). As Brade and Smith, both, disclose methods for treating sludge that includes pasteurization and digestion processes (Brade, see Abstract, lines 1-2 and ¶37; Smith, see ¶20 and ¶36), they are in analogous arts.
	Regarding claim 5, Brade and Smith teach the method according to Claim 2, wherein said pH-altering solution is alkaline (chemical feed is configured to introduce basic compounds to suspension of solid waste) (Smith, see ¶112).
	Regarding claim 6, Brade and Smith teach the method according to Claim 5, wherein said pH-altering solution is sodium hydroxide solution (sodium hydroxide) (Smith, see ¶114).
	Regarding claim 12, Brade teaches the method according to claim 1. Brade also teaches that heated sludge is maintained at or around 70C for a predetermined period of time to allow pasteurization process to be concluded (see ¶42).  
	Brade does not teach wherein said residence time is between 0.5 h and 3 h.  
	In a related field of endeavor, Smith teaches systems and methods for anaerobic digestion of biomaterials (see Entire Abstract) wherein a residence time is between 0.5h and 3 h (30 minutes – 4 hours) (see ¶111).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify the residence time of Brade by selecting a residence time within the claimed range as disclosed by Smith because the selection of overlapping ranges is a prima case of obviousness and because said residence time can be varied to achieve optimal pasteurization (Smith, see ¶111). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. As Brade and Smith, both, disclose methods for treating sludge that includes pasteurization and digestion processes (Brade, see Abstract, lines 1-2 and ¶37; Smith, see ¶20 and ¶36), they are in analogous arts.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brade (US 2002/0168288) in view of Dickinson (US 2006/0096163) and by evidence of Shin (US 2008/0277337).
	Regarding claim 3, Brade teaches the method according to Claim 1, 
	Brade does not teach wherein said organic substrate is sludge from wastewater treatment plants or is a substrate which is introduced into a biogas plant.
	In a related field of endeavor, Dickinson teaches a slurry dewatering of biosolids (see Entire Abstract) wherein said organic substrate is sludge from wastewater treatment plants (sewage sludge is a by-product of wastewater treatment plants by evidence of… Dickinson) (Dickinson, see ¶1-¶4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brade by incorporating sludge from wastewater treatment plants as disclosed by Dickinson because it is desirable to treat sludge in the method of Brade (see Abstract, lines 1-2). Additionally, Brade does not limit the source of raw sludge therefore one of ordinary of skill would have had a reasonable expectation of success by combining Brade and Dickinson. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 4, Brade and Dickinson teach the method according to Claim 3.
	Brade does not teach wherein said sludge has a solids content between 2% and 20%. 
	Dickinson teaches wherein sludge has a solids content between 2-20% (concentration of solids between 3-40%) (see ¶87).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brade by selecting a sludge with a solids concentration within the claimed range as disclosed by Dickinson because the selection of overlapping ranges is a prima facie case of obviousness and because said concentration will determine the viscosity of the feed which is desirable for a pumpable feed (Dickinson, see ¶57) which is desirable in Brade since pumps are required for moving sludge throughout the process (Brade, see Fig. 1). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brade (US 2002/0168288) in view of Smith (US 2014/0263040) and further in view of Longo (USPN 7,425,271) and by evidence of Shin (US 2008/0277337) and by evidence of National Lime Association (see NPL – attached) and by evidence of Physical and Biological Properties (see NPL – attached).
	Regarding claim 7, Brade and Smith teach the method according to Claim 5.
	The combination of references does not explicitly teach wherein 1 liter to 5 liters of sodium hydroxide solution per m3 of substrate (0.001-0.005% v/v) are added.  
	In a related field of endeavor, Longo teaches a method for treating sludge (see Entire Abstract) wherein 4 tons of lime is mixed with 20 tons of sludge (4 tons/20 tons = 1087 liters/18 m3 = 0.057% v/v; note that lime density = 0.00368 ton/liter (3~.34 g/cm3) and sludge density ~ 1.11 ton/m3 (1.015 g/cm3)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brade (as modified by Smith) by selecting the concentration of alkaline solution to sludge as disclosed by Longo because said concentration achieves a predetermined concentration of alkaline substance (Longo, see C6/L29-38) which is desirable for destroying pathogens in sludge (Longo, see C1/L18-21) and also desirable in Brade for further treating sewage sludge (Brade, see Abstract, lines 1-2). 
	While the combination does not teach a concentration of 1-5 litre of sodium hydroxide/m3 of substrate (0.001-0.005% v/v), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brade (as modified by Smith and Longo) by selecting the pH within the claimed range because one of ordinary skill in the art would have selected a workable alkaline concentration to adjust the pH with an expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brade (US 2002/0168288) in view of Norholm (US 2012/0171732) and by evidence of Shin (US 2008/0277337). 
	Regarding claim 8, Brade teaches the method according to claim 1.
	Brade does not teach wherein said steam is saturated steam.  
	In a related field of endeavor, Norholm teaches non-pressurized pre-treatment enzymatic hydrolysis (see Entire Abstract) wherein steam is saturated steam (saturated steam) (see ¶118).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the steam in Brade with the saturated steam of Norholm because the simple substitution of one known steam means with another known saturated steam means obviously resulting in pre-treatment means (Norholm, see ¶39; Brade, see ¶5) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 9, Brade and Norholm teach the method according to claim 8, wherein said steam is low-pressure saturated steam (saturated steam at 3 barg) (see ¶118) (3 barg is low-pressure).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brade (US 2002/0168288) in view of Binning (US 2006/0060526) and by evidence of Shin (US 2008/0277337).
	Regarding claim 13, Brade teaches the method according to claim 1.
	Brade does not teach wherein a mixing of said substrate is provided during said residence time.  
	In a related field of endeavor, Binning teaches a method and apparatus for anaerobic digestion of biomass (see Entire Abstract) comprising mixing (biomass is mixed continuously during hydrolysis) (see ¶120) of a substrate (biomass) (see ¶120) during residence time (reaction time during hydrolysis is between 1-24 hours) (see ¶72). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brade by incorporating mixing during residence time as disclosed by Binning because said mixing step prevents the formation of sedimentary deposits at the bottom of the vessel (Binning, see ¶121). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brade (US 2002/0168288) in view of Duennebeil (DE 10347476, see Espacenet translation) and by evidence of Shin (US 2008/0277337).
	Regarding claim 14, Brade teaches the method according to claim 1. Brade also teaches that sludge is continuously passed through a thermal reactor (see ¶5) then sent to holding/storage tanks to complete heat treatment (see ¶36).
	Brade does not teach that the entire method is carried out in batch mode.
	In a related field of endeavor, Duennebeil teaches a method for destroying cells in sewage sludge (see ¶1) wherein the method is carried out in batch mode (mode operation could be carried out in batches) (see ¶33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the steam treatment step occurring in the thermal reactor of Brade by operating said step in batch mode rather than continuous mode as disclosed by Duennebeil because a batch process is obvious in light of a continuous process. See MPEP § 2144.04. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brade (US 2002/0168288) in view of Logan (US 2005/0067348) and by evidence of Shin (US 2008/0277337).
	Regarding claim 18, Brade teaches the method according to claim 1.
	Brade does not teach a reheating of said substrate is provided during said residence time.  
	In a related field of endeavor, Logan teaches a method and system for treating sludge (see Entire Abstract) comprising a dryer upstream (direct or indirect dryers) (see ¶25) (see Fig. 1) and heating during residence time (heating may include holding treated sludge at a particular temperature for a define period of time before releasing) (see ¶45) downstream of the dryer (heated pulse bins 127 downstream of dryer 117) (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brade by incorporating heating during said residence time as disclosed by Logan because the simple addition of a known heating step to a known pasteurization vessel obviously resulting in maintaining temperature of treated sludge (Logan, se ¶45) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Climate Policy Watcher (The Sludge Pasteurization Process) defines the sludge pasteurization as sludge disinfection which is the destruction or inactivation of pathogenic organisms in sludge and destruction is defined as physical disruption or disintegration of a pathogenic organism
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778